  Case: 2:17-cv-00007-HEA Doc. #: 23 Filed: 07/10/20 Page: 1 of 2 PageID #: 73




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

WAYNE STEWART,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 2:17-CV-00007-HEA
                                                 )
NIKKI FORD,                                      )
                                                 )
               Defendant.                        )

                            OPINION, MEMORANDUM AND ORDER

       This administratively closed case is before the Court on self-represented plaintiff Wayne

Stewart’s motion for appointment of counsel and request for an order of mediation. For the

following reasons, the motion will be denied.

       This case was stayed and administratively closed on August 4, 2017 because of defendant’s

medical condition and her ongoing treatment at the Mayo Clinic Hospital in Rochester, Minnesota.

The case has been completely dormant for more than two years. The Court has received no further

information regarding defendant’s medical condition. The stay has not been lifted and the case has

not been re-opened.

       There is no constitutional or statutory right to appointed counsel in a civil case. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors including (1) whether the plaintiff has

presented non-frivolous allegations; (2) whether the plaintiff will substantially benefit from the

appointment of counsel; (3) whether there is a need to further investigate plaintiff’s allegations;

and (4) whether the factual and legal issues presented by the action are complex. See Battle v.

Armontrout, 902 F.2d 701, 702 (8th Cir. 1990); Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th
  Case: 2:17-cv-00007-HEA Doc. #: 23 Filed: 07/10/20 Page: 2 of 2 PageID #: 74




Cir. 1986); Nelson, 728 F.2d at 1005. After considering these factors, The Court does not find that

appointment of counsel is warranted in this closed case.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel and

request for an order of mediation is DENIED. [ECF No. 22]

       Dated this 10th day of July, 2020.




                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                -2-
